Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 have been examined.

Drawings
3.	The drawings filed on 05/19/2020 are acceptable for examination proceedings.

Specification
4.	The specification filed on 05/19/2020 is acceptable for examination proceedings.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 05/16/2020 and 05/16/2022 are being considered by the examiner.

CLAIM INTERPRETATION – 35 USC 112th f

8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
10.	It is in the opinion of the examiner that claims 16-20 invoke means for or step plus functional claim language. In for example, claim 16, that at least the claim limitation of “… means for servicing a command …” claims 18 “… means for evicting a key” and claim 19 “… means for fetching …”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “… means for servicing a command …”.  Furthermore, the generic placeholder is not preceded by a structural modifier: “… means for servicing a command …”, “…means for evicting a key…” and “… means for fetching …”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation of the structure for the “means” recited in the claims can include, for example, some or all of the structures of the controller at figure 1 of the drawings filed, and paragraphs: 0015 of the specification as filed. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwill et al. (US Pub. 20100217977 A1) and further in view of Lee et al. (US Pub. 20110072276 A1, hereinafter refer as to Lee) and further in view of Obukhov et al. (US patent 9,665,501 B1, hereinafter refer as to Obukhov).

As per claim 1, Goodwill discloses a storage system comprising: at least one memory configured to store a plurality of keys (fig. 1 show data storage device controller, encryption keys may be stored in a secure memory area of the data storage device 104 and furthermore abstract discloses data storage device, for example); and a controller comprising a cache configured to store a subset of the plurality of keys (fig. 1 show data storage device controller 116 may include an object storage management module 118 and an object based security management module 120 and furthermore fig. 1 show the host 102 also can include an object interface 112 to transmit commands and data to the object based storage device 104 in an object based storage format, for example).

Goodwill failed to expressly discloses wherein the controller is configured to: identify a command in a plurality of commands that requires a key that is stored in the cache in the controller, wherein the plurality of commands are arranged in an order; and execute the command even though the command is not a next command in the order.

However, Obukhov discloses wherein the controller is configured to: identify a command in a plurality of commands that requires a key that is stored in the cache in the controller (fig. 1, keys may be generated by the object-level SED 110 and stored in a key storage table 124. The OS may transmit information to the object-level SED 110 identifying keys to be loaded from a key storage table 124 to the key cache 122, for example), wherein the plurality of commands are arranged in an order (fig. 1); and execute the command even though the command is not a next command in the order (fig. 1 show the controller 112 may execute the received storage access commands in the non-volatile solid-state memory array 114, for example).
Goodwill and Obukhov are analogous art because they both are directed to data storage devices, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goodwill with the specified features of Obukhov because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Obukhov with the teaching of Goodwill in order to self-encrypting data storage devices that support object level encryption [Obukhov: col. 1 lines 16-17]. 


As per claim 2, Goodwill as modified by Obukhov discloses wherein the controller is further configured to, in response to none of the plurality of commands requiring a key that is stored in the cache of the controller (fig. 4, para. 0041, 0043 of Goodwill discloses keys are loaded into key cache upon receiving a TCG command) evict a key that is stored in the cache of the controller; retrieve a key for one of the plurality of commands from the at least one memory; and store that key in the cache of the controller (para. 0026 of Goodwill discloses when a read command having a unique object identifier is received at the interface 204 from the host 202, the controller 206 may retrieve the associated encrypted object from the disc(s) 209. The security controller 214 may retrieve the encryption key from the memory and decrypt the encrypted object to produce the object; furthermore para. 0056, 0058, 0060 of Goodwill discloses password, and key for a band of media.  Each band has a key and password, para. 0042 of Goodwill discloses band is a range of logical block addresses, for example).

As per claim 3, Goodwill as modified by Obukhov discloses wherein the controller is further configured to choose the key to evict from the cache of the controller based on a prediction that the key will not be needed (para. 0028 of Goodwill discloses deletion of the encryption key should make the underlying data of the selected object unusable whether or not the selected object is actually deleted. This may be referenced as "shredding" an object. However, the data storage device 200 may choose to delete the selected object when time and resources are available, for example).  

As per claim 4, Goodwill as modified by Obukhov discloses wherein the controller is further configured to: generate a new key; and store the new key in the cache in the controller (para. 0016, 0021-0023 of Goodwill discloses a command is received and provided to security controller which then generates an encryption key associated with the object, the generation based on user supplied password i.e. initialization information, for example). 

As per claim 5, Goodwill as modified by Obukhov discloses wherein the controller is further configured to fetch, from a submission queue in a host, commands whose keys are likely stored in the cache in the controller (fig. 4, para. 0041, 0043 of Goodwill discloses keys are loaded into key cache upon receiving a TCG command).
  
As per claim 6, Goodwill as modified by Obukhov discloses wherein the controller is further configured to select which commands to fetch based on a history of key usage or machine learning (para. 0016, 0021-0023 of Goodwill discloses a command is received and provided to security controller which then generates an encryption key associated with the object, the generation based on user supplied password i.e. initialization information, for example). 

As per claim 7, Goodwill as modified by Obukhov discloses wherein the controller comprises a command fetcher, a key manager, a command selector, and a security engine (fig. 1, para. 0009 of Goodwill discloses object-based security module, the object-based security management module 120 may include an encryption module and a decryption module, for example). 

As per claim 9, Goodwill as modified by Obukhov discloses wherein the plurality of commands comprise read and/or write commands (fig. 2 of Goodwill shows the data storage device 200 may include a read/write (R/W) channel 217 which encodes data during write operations and reconstructs user data retrieved from disc(s) 209 during read operations, furthermore para. 0112,0015, 0019,0026 of Goodman, for example). 

As per claim 10, Goodwill discloses in a storage system comprising at least one memory storing a plurality of keys and a controller (fig. 1 show data storage device controller and furthermore para. 0009 discloses the object based security management module 120 may include an encryption key generation module adapted to generate encryption keys internally to the data storage device 104, for example) comprising a cache storing a subset of the plurality of keys, a method comprising (fig. 1 show data storage device controller 116 may include an object storage management module 118 and an object based security management module 120 and furthermore fig. 1 show the host 102 also can include an object interface 112 to transmit commands and data to the object based storage device 104 in an object based storage format, for example).

Goodwill failed to expressly discloses 18receiving a plurality of commands from a host; and giving priority to a command whose key is stored in the cache in the controller over commands whose keys are stored only in the at least one memory.  

However, Obukhov discloses 18receiving a plurality of commands from a host (fig. 1 show storage access commands communicated by the storage interface 132 may include write and read commands issued by the host system 130, for example); and giving priority to a command whose key is stored in the cache in the controller over commands whose keys are stored only in the at least one memory (fig. 1, show keys may be generated by the object-level SED 110 and stored in a key storage table 124. The OS may transmit information to the object-level SED 110 identifying keys to be loaded from a key storage table 124 to the key cache 122, for example).

Goodwill and Obukhov are analogous art because they both are directed to data storage devices, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goodwill with the specified features of Obukhov because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Obukhov with the teaching of Goodwill in order to self-encrypting data storage devices that support object level encryption [Obukhov: col. 1 lines 16-17]. 

As per claim 11, Goodwill as modified by Obukhov discloses evicting a key that is stored in the cache of the controller (fig. 4, para. 0041, 0043 of Goodwill discloses keys are loaded into key cache upon receiving a TCG command); retrieving a key for one of the plurality of commands from the at least one memory; and storing that key in the cache of the controller (para. 0026 of Goodwill discloses when a read command having a unique object identifier is received at the interface 204 from the host 202, the controller 206 may retrieve the associated encrypted object from the disc(s) 209. The security controller 214 may retrieve the encryption key from the memory and decrypt the encrypted object to produce the object; for example).

As per claim 12, Goodwill as modified by Obukhov discloses choosing the key to evict from the cache of the controller based on a prediction that the key will not be needed (para. 0028 of Goodwill discloses deletion of the encryption key should make the underlying data of the selected object unusable whether or not the selected object is actually deleted. This may be referenced as "shredding" an object. However, the data storage device 200 may choose to delete the selected object when time and resources are available, for example).  

As per claim 13, Goodwill as modified by Obukhov discloses fetching, from a submission queue in a host, commands whose keys are likely stored in the cache in the controller (fig. 4, para. 0041, 0043 of Goodwill discloses keys are loaded into key cache upon receiving a TCG command).

As per claim 14, Goodwill as modified by Obukhov discloses selecting which commands to fetch based on a history of key usage or machine learning (para. 0016, 0021-0023 of Goodwill discloses a command is received and provided to security controller which then generates an encryption key associated with the object, the generation based on user supplied password i.e. initialization information, for example).

As per claim 15, Goodwill as modified by Obukhov discloses wherein the plurality of commands comprise read and/or write commands (fig. 2 of Goodwill shows the data storage device 200 may include a read/write (R/W) channel 217 which encodes data during write operations and reconstructs user data retrieved from disc(s) 209 during read operations, furthermore para. 0112,0015, 0019,0026 of Goodman, for example). 

As per claim 16, Goodwill discloses a storage system comprising (fig. 2 show data storage device 200, for example):  19at least one memory (fig. 2 show memory 208, for example) configured to store a plurality of keys (fig. 3, para. 0036 discloses element 304 for storing one or more encryption keys 308 related to encrypted objects and para. 0009 discloses the object-based security management module 120 may include an encryption key generation module adapted to generate encryption keys internally to the data storage device 104, for example); a controller comprising a cache configured to store a subset of the plurality of keys (fig. data storage device controller 116 may include an object storage management module 118 and an object-based security management module 120, for example).

 	Goodwill failed to expressly discloses means for servicing a command whose key is stored in the at least one memory before servicing a command that requires a key to transferred from the at least one memory to the cache in the controller (fig. 1, show keys may be generated by the object-level SED 110 and stored in a key storage table 124. The OS may transmit information to the object-level SED 110 identifying keys to be loaded from a key storage table 124 to the key cache 122, for example).

Goodwill and Obukhov are analogous art because they both are directed to data storage devices, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goodwill with the specified features of Obukhov because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Obukhov with the teaching of Goodwill in order to self-encrypting data storage devices that support object level encryption [Obukhov: col. 1 lines 16-17]. 

As per claim 17, Goodwill as modified by Obukhov discloses wherein the means for servicing comprises a command fetcher, a key manager, and a command selector (fig. 1, para. 0009 of Goodwill discloses object-based security module, the object-based security management module 120 may include an encryption module and a decryption module, for example).

As per claim 18, Goodwill as modified by Obukhov discloses means for evicting a key that is stored in the cache of the controller (fig. 4, para. 0041, 0043 of Goodwill discloses keys are loaded into key cache upon receiving a TCG command, for example).
 
As per claim 19, Goodwill as modified by Obukhov discloses means for fetching, from a submission queue in a host, commands whose keys are likely stored in the cache in the controller (fig. 4, para. 0041, 0043 of Goodwill discloses keys are loaded into key cache upon receiving a TCG command).

As per claim 20, Goodwill as modified by Obukhov discloses wherein the means for fetching is configured to select which commands to fetch based on a history of key usage or machine learning (para. 0016, 0021-0023 of Goodwill discloses a command is received and provided to security controller which then generates an encryption key associated with the object, the generation based on user supplied password i.e. initialization information, for example).

12.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwill et al. (US Pub. 20100217977 A1) and further in view of Lee et al. (US Pub. 20110072276 A1, hereinafter refer as to Lee) and further in view of Obukhov et al. (US patent 9,665,501 B1, hereinafter refer as to Obukhov), further in view of Nakanishi et al. (US Pub. 20100252909 A1, hereinafter refer as to Nakanishi). 

As per claim 8, Goodwill as modified by Obukhov discloses all claimed language except for wherein the at least one memory comprises a three-dimensional memory.  

However, Nakanishi discloses wherein the at least one memory comprises a three-dimensional memory (fig. 5 depicted the I/O device 220 may include a key pad, a keyboard, or a display device. The memory device 230 may include the three-dimensional memory device … The memory device 230 may store data and/or commands, and the like, for example). 

Goodwill as modified by Obukhov and Nakanishi are analogous art because they both are directed to semiconductor memory devices, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Goodwill as modified by Obukhov with the specified features of Nakanishi because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Nakanishi with the teaching of Goodwill as modified by Obukhov and Nakanishi in order to provide increased capacity and/or reduced manufacturing cost. [Nakanishi: para. 0008]. 

Pertinent Art 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kloth (US 2021/0312055 A1) provide system security, such as secure boot of a system, are needed to provide improvements in factors such as one or more of intrusion and/or virus/malware prevention, performance, cost, and efficiency, William (US 2011/0087898 A1) provide storage devices, and, in particular, to prevention of unauthorized access to data stored on the storage device with interlocking plaintext passwords for data encryption keys, Sarcone (US 2013/0229301 A1) provide storage controller bus interfaces to encrypt and decrypt data transferred between storage devices and hosts connected to the storage devices and LAPPI et al. (US 2019/0384719 A1) provide to data address management and more specifically to dispatching partial segments of a logical block address (LBA) when a collision is detected.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
July 26, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434